
	
		I
		112th CONGRESS
		1st Session
		H. R. 1912
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Cicilline (for
			 himself, Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Mr. Clarke of Michigan,
			 Mr. Conyers,
			 Mr. Critz,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Ms. Hanabusa,
			 Ms. Jackson Lee of Texas,
			 Mr. Jackson of Illinois,
			 Mr. Keating,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Mr. Lipinski,
			 Mr. Murphy of Connecticut,
			 Mr. Pallone,
			 Mr. Pierluisi,
			 Mr. Ryan of Ohio,
			 Mr. Sires,
			 Ms. Wilson of Florida, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Commerce to establish a Make
		  It in America Block Grant Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Make It in America Block Grant Program Act of
			 2011.
		2.Establishment of
			 Make It in America Block Grant ProgramNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Commerce shall establish a Make It in
			 America Block Grant Program (in this Act referred to as the
			 program), under which the Secretary is authorized to make grants
			 to support the manufacturing industry.
		3.Grants
			(a)Grant
			 usesA grant made by the
			 Secretary of Commerce under the program shall be used by the recipient of the
			 grant to assist, through grants made to third parties, any of the following
			 activities:
				(1)Retooling or
			 retrofitting a small- or medium-sized manufacturer, including with respect to
			 equipment, facilities, infrastructure, or capital.
				(2)Diversifying the
			 business plan of a small- or medium-sized manufacturer to advance the
			 production of clean energy technology products or components, energy efficient
			 products or components, high-technology products or components, or other
			 advanced products (as defined by the Secretary).
				(3)Improving the
			 energy efficiency of a manufacturing facility of a small- or medium-sized
			 manufacturer.
				(4)Retraining the
			 employees of a small- or medium-sized manufacturer to—
					(A)provide skills
			 necessary to operate new or advanced manufacturing equipment; or
					(B)sustain or improve
			 the processes of that manufacturer.
					(5)Training new
			 employees of a small- or medium-sized manufacturer, including through
			 on-the-job training.
				(6)Providing capital and technical expertise
			 to a small- or medium-sized manufacturer to expand the export opportunities of
			 that manufacturer.
				(7)Any other project
			 that the Secretary determines is appropriate to support the manufacturing
			 industry, including the establishment of a revolving loan fund to provide loans
			 to small- or medium-sized manufacturers to finance the costs of activities
			 described in paragraphs (1) through (6).
				(b)Eligible
			 entities
				(1)In
			 generalThe following entities are eligible to receive a grant
			 under the program:
					(A)A State meeting
			 the requirements of paragraph (2).
					(B)A covered unit of
			 local government meeting the requirements of paragraph (2).
					(C)An Indian tribe
			 meeting the requirements of paragraph (2).
					(D)A State, unit of
			 local government, Indian tribe, or consortium of such entities without regard
			 to whether the requirements of paragraph (2) are met.
					(2)UnemploymentAn entity meets the requirements of this
			 paragraph if—
					(A)the entity
			 experienced a seasonally adjusted unemployment rate of at least 10 percent for
			 any 6 consecutive months during the period beginning on January 1, 2007, and
			 ending on December 31, 2010 (as determined by the Secretary of Commerce in
			 consultation with the Secretary of Labor); or
					(B)the entity experienced a cumulative decline
			 in employment in the manufacturing sector greater than or equal to 15 percent
			 during the period beginning on January 1, 2007, and ending on December 31, 2010
			 (as determined by the Secretary of Commerce in consultation with the Secretary
			 of Labor).
					(c)Allocation of
			 grant fundsIn making grants each fiscal year, the Secretary
			 may—
				(1)use not more than
			 48 percent of the amounts made available for grants under the program that
			 fiscal year to make grants to entities described in subsection
			 (b)(1)(A);
				(2)use not more than 48 percent of the amounts
			 made available for grants under the program that fiscal year to make grants to
			 entities described in subsection (b)(1)(B);
				(3)use not more than 2 percent of the amounts
			 made available for grants under the program that fiscal year to make grants to
			 entities described in subsection (b)(1)(C); and
				(4)use not more than
			 2 percent of the amounts made available for grants under the program that
			 fiscal year to make grants to entities described in subsection
			 (b)(1)(D).
				(d)Priority for
			 certain entitiesIn providing
			 grants to entities described in subsection (b)(1)(D), the Secretary shall give
			 priority to an entity that experienced a seasonally adjusted unemployment rate
			 that was at least 97 percent of the national seasonally adjusted unemployment
			 rate for any 3 consecutive months during the most recently completed fiscal
			 year.
			(e)Prohibition on
			 grants to certain covered units of local governmentA covered unit of local government may not
			 receive a grant under the program if located within a State that has received a
			 grant under the program.
			4.Requirements for
			 grant recipients
			(a)Application
			 processTo receive a grant
			 under the program, an entity eligible for a grant under section 3(b) shall
			 submit to the Secretary of Commerce an application at such time, in such
			 manner, and containing such information as the Secretary may require, but which
			 shall include at least the plan of that entity to carry out, through grants
			 made to third parties, an activity described in section 3(a).
			(b)Proposed
			 manufacturing enhancement strategyNot later than 6 months after the date on
			 which an entity eligible for a grant under section 3(b) receives notice that it
			 has been awarded a grant under the program, the entity shall submit to the
			 Secretary a proposed manufacturing enhancement strategy, which shall
			 include—
				(1)a
			 description of the plans of the entity to make grants to third parties with
			 grant funds;
				(2)a
			 description of the goals with respect to such grants, including—
					(A)the number of jobs
			 to be created or retained by third-party grant recipients;
					(B)the sales to be increased or retained by
			 third-party grant recipients;
					(C)the cost savings to be achieved by
			 third-party grant recipients due to energy efficiency savings; and
					(D)the workforce training investments to be
			 made by third-party grant recipients, including—
						(i)the
			 number of training hours to be provided;
						(ii)the
			 professional certifications to be obtained; and
						(iii)other industry
			 standards to be met that demonstrate the attainment of proficiency with respect
			 to a skill or procedure;
						(3)a written assurance that the entity intends
			 to establish a Make It in America Partnership Board—
					(A)to make grants to
			 third parties; and
					(B)which shall be
			 comprised of, to the extent practicable, representatives of—
						(i)economic
			 development organizations and agencies;
						(ii)departments of
			 labor;
						(iii)workforce
			 investment boards and agencies;
						(iv)institutions of higher education, including
			 community colleges run by a State; and
						(v)the
			 manufacturing extension partnership program of the National Institute of
			 Standards and Technology; and
						(4)a description of the plans of the entity to
			 foster, through the Make It in America Partnership Board, collaboration between
			 State and local economic development organizations and agencies, State and
			 local workforce development organizations and agencies, small- or medium-sized
			 manufacturers, and institutions of higher education (including community
			 colleges run by a State) to—
					(A)improve resource allocation, including
			 through identification of—
						(i)opportunities to
			 leverage public and private funding; and
						(ii)Federal funding and programs available to
			 small- or medium-sized manufacturers; and
						(B)ensure
			 comprehensive counseling, technical assistance, workforce development, and
			 export assistance are provided to small- or medium-sized manufacturers.
					(c)Approval of
			 proposed manufacturing enhancement strategies
				(1)In
			 generalThe Secretary shall
			 approve or disapprove a proposed manufacturing enhancement strategy submitted
			 under subsection (b) not later than 90 days after the date on which the
			 Secretary receives such strategy.
				(2)Disbursement of
			 grant funds prohibited without approvalThe Secretary shall not disburse to an
			 entity awarded a grant under the program the grant funds relating to that grant
			 until the proposed manufacturing enhancement strategy of that entity has been
			 approved by the Secretary.
				(3)Opportunity for
			 resubmissionIf the Secretary
			 does not approve a proposed manufacturing enhancement strategy submitted under
			 subsection (b), the Secretary shall provide to the entity that submitted the
			 strategy—
					(A)the reasons for disapproval; and
					(B)an opportunity to revise and resubmit the
			 strategy until such strategy is approved.
					(d)Local
			 governmentsIn developing a
			 proposed manufacturing enhancement strategy under subsection (b), a covered
			 unit of local government shall share information relating to potential grant
			 activities with the State that includes that government to ensure the
			 maximization of resources made available to small- or medium-sized
			 manufacturers.
			(e)Administrative
			 expensesWith respect to a
			 grant, a grant recipient may use for the administrative expenses of the
			 recipient an amount that is not more than the greater of—
				(1)10 percent of the
			 grant amount received; or
				(2)$75,000.
				(f)Annual
			 reportsNot later than one year after the date on which grant
			 funds are received by a grant recipient under the program, and annually
			 thereafter, the grant recipient shall submit to the Secretary a report
			 describing—
				(1)grants made by the grant recipient to third
			 parties with grant funds; and
				(2)achievements with
			 respect to the goals identified in the proposed manufacturing enhancement
			 strategy of the grant recipient.
				5.State and local
			 advisory committeeThe
			 Secretary of Commerce shall establish an advisory committee to advise the
			 Secretary with respect to implementing and evaluating the program, which shall
			 be comprised of—
			(1)individuals
			 representing State and local entities;
			(2)the Secretary of
			 Labor; and
			(3)other individuals
			 determined appropriate for inclusion by the Secretary.
			6.Review and
			 evaluation
			(a)Grant
			 recipientsThe Secretary of Commerce may review and evaluate the
			 performance of a grant recipient under the program as the Secretary determines
			 appropriate.
			(b)Ineligibility
			 for future grantsThe Secretary may determine a grant recipient
			 to be ineligible to receive additional grants under the program if the
			 Secretary determines that the grant recipient has failed to achieve compliance
			 with—
				(1)any applicable
			 guideline or regulation of the Secretary relating to the program, including
			 with respect to the misuse or misappropriation of funds provided under the
			 program; or
				(2)the proposed manufacturing enhancement
			 strategy of the grant recipient.
				7.GAO study and
			 report
			(a)StudyThe Comptroller General shall conduct a
			 study on the program, which shall include an analysis of—
				(1)grants made by the
			 Secretary of Commerce under the program;
				(2)grants made to
			 third parties by the recipients of grants made by the Secretary under the
			 program;
				(3)outcomes relating
			 to proposed manufacturing enhancement strategies submitted to the
			 Secretary;
				(4)administrative
			 costs relating to the program;
				(5)activities of the
			 Secretary, the recipients of grants made by the Secretary, and third party
			 grant recipients under the program, including whether the activities of those
			 entities are accomplishing the purposes of this Act; and
				(6)other information
			 determined appropriate by the Comptroller General for assessing the performance
			 and financial accountability of the program.
				(b)ReportNot later than 2 years after the date on
			 which the Secretary makes the first grant under the program, and every 2 years
			 thereafter, the Comptroller General shall submit to Congress a report
			 describing the results of the study conducted under subsection (a), which shall
			 include any recommendations the Comptroller General determines are appropriate
			 for modifying the program.
			(c)Access to
			 records
				(1)In
			 generalFor purposes of
			 conducting the study under subsection (a), the Comptroller General, and any
			 duly authorized representative of the Comptroller General, shall be permitted
			 to access, examine, and copy any documents, records, and other recorded
			 information—
					(A)within the
			 possession or control of—
						(i)the
			 recipient of a grant made by the Secretary under the program; or
						(ii)the
			 recipient of a grant made by an entity described in clause (i) with grant
			 funds; and
						(B)determined by the
			 Comptroller General, or the duly authorized representative of the Comptroller
			 General, to be relevant to the study.
					(2)Proprietary
			 informationThe Comptroller General may not make proprietary
			 information obtained under this section available to the public without the
			 consent of the party to whom the information belongs.
				8.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Covered unit of
			 local governmentThe term covered unit of local
			 government means a unit of a government of—
				(A)a
			 municipality—
					(i)with
			 a population of at least 50,000 individuals; or
					(ii)with a population
			 that is less than 50,000 individuals, but that is one of the 10 largest
			 municipalities by population in the State including that municipality;
			 or
					(B)a county—
					(i)with
			 a population of at least 200,000 individuals; or
					(ii)with a population
			 that is less than 200,000 individuals, but that is one of the 10 largest
			 counties by population in the State including that county.
					(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(3)ManufacturerThe
			 term manufacturer shall be defined by the Secretary of Commerce in
			 accordance with the North American Industry Classification System.
			(4)Small- or
			 medium-sized manufacturerThe term small- or medium-sized
			 manufacturer means a manufacturer that, as determined by the Secretary
			 of Commerce—
				(A)employs not more
			 than 500 full-time equivalent employees at a manufacturing facility; and
				(B)is not owned or
			 controlled by an automobile manufacturer or other large manufacturer.
				(5)StateThe term State means each of
			 the 50 States, the District of Columbia, and any territory or possession of the
			 United States.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Commerce for making grants under the
			 program such sums as may be necessary.
			(b)Administrative
			 expensesThere are authorized
			 to be appropriated to the Secretary for administrative expenses relating to the
			 program such sums as may be necessary.
			(c)Sense of
			 CongressIt is the sense of Congress that amounts made available
			 to carry out the program should supplement and not replace other funding
			 provided by Federal departments and agencies to support the manufacturing
			 industry.
			
